 Case 6:20-cv-02341-ACC-EJK Document 1 Filed 12/22/20 Page 1 of 3 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

LINDA SMITH,

      Plaintiff,

vs.                                        CASE NO.:

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

      Defendant.

                                       /

                                    COMPLAINT

      COMES NOW the Plaintiff, LINDA SMITH, (“Smith”), by and through the

undersigned attorney, and sues the Defendant, HARTFORD LIFE AND ACCIDENT

INSURANCE COMPANY (“Hartford”) and alleges as follows:

                               GENERAL ALLEGATIONS

      1.     This is an action for relief under the Employee Retirement Income Security

Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.     This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

      3.     This Court has venue pursuant to 29 U.S.C. §1132(e). In particular, in

ERISA actions, venue is proper where the performance of the Plan terms was to take

place. Benefits here were to be paid at Smith’s home address in Debary, Florida. See

Exhibit “A” attached hereto.

      4.     Smith is and/or was a participant in each of the plans, funds, programs or

arrangements described herein.
 Case 6:20-cv-02341-ACC-EJK Document 1 Filed 12/22/20 Page 2 of 3 PageID 2




        5.    Smith was an employee of Oracle America, Inc. (“Oracle” or “Employer”)

and as such she was insured through a group disability policy issued to Oracle by

Hartford.

        6.    The Employer is the Plan Sponsor and Plan Administrator of the employee

welfare benefit plan providing long term disability benefits.

        7.    The “Plan” is a welfare benefit plan established under ERISA to provide

long term disability benefits to those participants who satisfy the terms and conditions of

the Plan to receive such benefits.

        8.    A copy of what purports to be a document describing benefits payable

under the Plan is attached hereto as Exhibit “B”.

        9.    Hartford is the claims administrator, it makes the “full and fair” final review

of claims and it insures the payment of benefits under the Plan.

        10.   Hartford denied and/or terminated Smith’s claim finding that she was not

disabled under the terms of the Plan. Hartford’s last denial letter is dated November 11,

2020.

        11.   With respect to the claims made herein, Smith has exhausted her

administrative remedies and/or exhaustion has been excused or is waived.


                                      COUNT I
                  (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

        Smith incorporates the allegations contained in paragraphs 1 through 11 above,

and further states:

        12.   The Plan provided for the payment of long term disability benefits in the

event Smith became disabled as defined in the Plan. The Plan also provided for the
 Case 6:20-cv-02341-ACC-EJK Document 1 Filed 12/22/20 Page 3 of 3 PageID 3




continuation of other benefits in the event of disability. The other benefits are described

with particularity in the applicable plan documents for those plans.

       13.    Smith was and is disabled as defined by the Plan at all times material

hereto.

       14.    Smith made a claim for Plan benefits.         Said claim for benefits was

terminated or denied.

       15.    Smith is entitled to Plan benefits.

       16.    Hartford has failed and refused to pay Smith sums due pursuant to the

terms of the Plan, breaching the terms of said Plan.

       17.    Because of the failure to pay benefits pursuant to the terms of the Plan,

Smith has been forced to retain the undersigned attorneys and is obligated to pay them

a reasonable attorney’s fee. Smith is entitled to recover attorney’s fees as authorized

by 29 U.S.C. §1132(g).

       WHEREFORE, plaintiff, Smith, prays for relief from defendant, Hartford for the

payment of disability benefits, reinstatement to all other benefits, including the waiver of

premiums as if benefits had never been terminated or denied, plus attorney’s fees and

costs and any other such further relief as the Court deems proper.


Date: December 22, 2020
                                                 /s/Gregory D. Swartwood
                                          Gregory D. Swartwood, Esquire
                                          Florida Bar No. 858625
                                          The Nation Law Firm, LLP
                                          570 Crown Oak Centre Drive
                                          Longwood, FL 32750
                                          Telephone: (407) 339-1104
                                          Facsimile: (407) 339-1118
                                          E-Mail: gswartwood@nationlaw.com
                                          Attorneys for Plaintiff
